       Case 1-19-46591-ess           Doc 143       Filed 05/13/21        Entered 05/13/21 14:15:52




Alan Nisselson (anisselson@windelsmarx.com)
Chapter 7 Trustee
WINDELS MARX LANE & MITTENDORF, LLP
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                                    Chapter 7
    Ashmeen Modikhan,
                                                                    Case No. 1-19-46591-ess
                             Debtor.

                             FIRST INTERIM REPORT OF TRUSTEE

TO THE HONORABLE ELIZABETH S. STONG,
UNITED STATES BANKRUPTCY JUDGE:

           Alan Nisselson (the “Trustee”), Trustee of the Chapter 7 estate of Ashmeen Modikhan

(the “Debtor”), by his attorneys, Windels Marx Lane & Mittendorf, LLP, submits this first

interim report of case (the “Interim Report”), and respectfully represent as follows:

Procedural Background

      1.       On October 31, 2019 (the “Petition Date”), the Debtor, Pro Se, filed with this Court a

voluntary petition for relief under chapter 13 the Bankruptcy Code1.

      2.       On March 1, 2021 (the “Conversion Date”), the Debtor voluntarily converted her

case to a case under Chapter 13 of the Bankruptcy Code.

      3.       Thereafter, pursuant to Bankruptcy Code § 701(a), the United States Trustee (the

“UST”) appointed the Trustee, as trustee of the Debtor’s Estate.




1
  As the Court is aware, after the Petition Date, the Debtor retained and replaced several law firms to act as her
counsel in this case. The Debtor is currently Pro Se. The Debtor’s former attorneys, along with Marianne De Rosa,
the Chapter 13 Trustee and certain other parties, are defendants in adversary proceedings commenced by the Debtor.




{11924867:1}
     Case 1-19-46591-ess          Doc 143     Filed 05/13/21     Entered 05/13/21 14:15:52




   4.           The Trustee examined the Debtor at the initial Bankruptcy Code § 341(a) meeting

of creditors on April 7, 2021 and at an adjourned initial meeting of creditors on May 5, 2021.

The Bankruptcy Code § 341(a) meeting is adjourned to June 5, 2021.

The Debtor’s Assets and Liabilities

   5.        According to the Debtor’s filing schedules (the “Schedules”) the Debtor’s assets

include, inter alia, two (2) real properties, a vehicle, household and personal possessions, and

bank accounts with and have a collective value of $803,087.00.

   6.        The Debtor’s liabilities total $1,190,227.61 and include mortgages against her

properties, tax debts and consumer debts.

   7.        So far, eight (8) claims totaling $1,136,357.27 are filed in the Debtor’s case. The

Debtor has moved to disallow several of the claims.

The Debtor’s Real Properties

   8.        The Debtor is the owner of 2 real properties: a condominium located at 94-22

Magnolia Court 1B, Ozone Park, NY (the “Magnolia Court Property”) and a condominium

located at 8710 149th Avenue, Apt. 5N, Howard Beach NY (the “Howard Beach Property”).

   9.        During her 341(a) meetings, the Debtor testified she resides at the Magnolia Court

Property and that the Howard Beach Property is occupied by her son. Both of the properties are

encumbered by mortgages in excess of their value.

   10.       The Debtor testified she believed mortgages against the properties were discharged in

a previous bankruptcy filing. The Trustee advised Debtor it was unlikely mortgages were

discharged and only unsecured debts were discharged. The Trustee urged Debtor to retain

counsel to review matter. It does not appear the Debtor has retained counsel.




         {11924867:1}                             2
     Case 1-19-46591-ess          Doc 143       Filed 05/13/21   Entered 05/13/21 14:15:52




   11.       Because the Trustee believes that the real properties are fully encumbered he does not

intend to administer properties at this time.

The Debtor’s Personal Injury Action

   12.       Although the Debtor did not list any personal injury actions in her schedules, the

Trustee discovered that the Debtor is a plaintiff in a pending personal injury action titled

Ashmeen Modikan v. Golden Touch Transpiration pending in the Supreme Court of the State of

New York, Queens County under Index No. 706339/2015 (the “Personal Injury Action”).

   13.       Prior to the Petition Date, the Debtor retained Cassisi & Cassisi, P.C. (the “Cassisi

Firm”) to represent her in the Personal Injury Action. The Trustee has conducted discussions

with Matthew C. Maloney of the Cassisi Firm concerning the Personal Injury Action. The

Trustee has also reviewed the complaint (the “Complaint”) commencing the Personal Injury

Action and other pleadings filed in the action.

   14.       According to the Complaint and to Mr. Maloney, on June 27, 2014, the Debtor was

exiting an Airport Shuttle bus operated by Golden Touch when the bus driver allegedly closed

the door on the Debtor’s arm. The Debtor alleges that as a result of the incident she suffers

serious permanent injuries to her arm and shoulder including Complex Regional Pain Syndrome

(“CRPS”). CRPS is a form of chronic pain that usually affects an arm or a leg and is caused by

an injury.

   15.       Mr. Maloney advised the Trustee that the Personal Injury Action has significant value

and may result in a settlement or award in an amount to provide for a distribution to the Debtor’s

creditors.

   16.       The Personal Injury Action is in the discovery phase.




         {11924867:1}                              3
     Case 1-19-46591-ess           Doc 143      Filed 05/13/21     Entered 05/13/21 14:15:52




   17.         The Trustee is administering the Personal Injury Action and is in the process of

preparing an application for an Order to authorize the Trustee to retain and employ the Cassisi

Firm as his special personal injury counsel.

   18.         The Trustee has requested that the Debtor file amended Schedules A/B disclosing the

Personal Injury Action as an asset of the Estate and an amended Schedule C to claim exemptions

for the Personal Injury Action in appropriate amounts.

The Debtor’s Cash Balances

         19.      According to the Debtor’s Schedule A/B, as of the Petition Date, the Debtor has

two (2) accounts with TD Bank with total balances of $64,400.00 (the “Account Funds”). In

Schedule C, the Debtor claims an exemption for the Account Funds of $6,650.00 pursuant to

Bankruptcy Code § 522(d)(5). When questioned by the Trustee at the Bankruptcy Code § 341(a)

meetings of creditors about the Account Funds, the Debtor claimed that the Account Funds are

entirely exempt. The Trustee requested that the Debtor provide him with documentation of the

exempt status of the Account Funds. The Trustee is awaiting Debtor’s response to his document

request.

Dated: New York, New York
       May 13, 2021                      Respectfully submitted,


                                         /s/ Alan Nisselson
                                         Alan Nisselson (anisselson@windelsmarx.com)
                                         Chapter 7 Trustee
                                         WINDELS MARX LANE & MITTENDORF, LLP
                                         156 West 56th Street
                                         New York, New York 10019
                                         Telephone: (212) 237-1000




         {11924867:1}                               4
